Citation Nr: 0926206	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-09 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Gratuitous Service Disabled Veterans Insurance 
(RH) under the provisions of 38 U.S.C. § 1922.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 
1964, and from November 1964 to November 1967.  He died in 
November 2005. The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  Upon receipt of 
additional private treatment records, the RO readjudicated 
the claim and again denied the requested benefits in 
February 2008.

The Board observes that the appellant submitted a Notice of 
Disagreement in August 2006.  She then submitted a VA form 9 
in February 2008.  In April 2008, a Statement of the Case 
(SOC) was issued.  As the official VA form 9 was received 
prior to the issuance of the SOC, it could not perfect the 
appellant's appeal.  However, in May 2008, subsequent to the 
issuance of the SOC, the appellant stated that she wished to 
continue her appeal to the Board.  As the May 2008 statement 
from the appellant expressed her desire to continue the 
appeal, the Board construes it as a timely filed Substantive 
Appeal, and the appeal is now properly before the Board.  See 
38 C.F.R. § 20.202 (2008).


FINDINGS OF FACT

1.  During his lifetime the Veteran did not apply for RH 
insurance.

2.  The Veteran was not mentally incompetent from a service-
connected disability, or otherwise, at any time.




CONCLUSION OF LAW

The criteria for eligibility for RH under 38 U.S.C.A. § 1922 
have not been met. 38 U.S.C.A. § 1922 (West 2002); 38 C.F.R. 
§ 3.353 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in February 2008 that fully addressed the 
aforementioned notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the RO also 
readjudicated the case by way of a SOC issued in April 2008 
after the notice was provided.

The timing notification requirements listed in 38 C.F.R. § 
3.159 should include all downstream issues of the claim. 
(i.e., the initial-disability-rating and effective-date 
elements of a service connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the appellant has 
not been provided notice of the type of evidence necessary to 
establish effective dates with respect to her claim, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that entitlement to 
the benefits sought is not warranted.  Disability ratings and 
effective dates are not to be assigned, so there can be no 
possibility of any prejudice to the appellant in not 
notifying her of the evidence pertinent to disability ratings 
and effective dates.

The appellant has submitted private medical evidence in 
support of her claim.  The appellant has not identified, and 
the Board is not aware of, any additional obtainable evidence 
or information to substantiate this claim.  In sum, VA has 
fulfilled its duty to assist with regard to the appellant's 
claim.

The Board is satisfied that the originating agency properly 
processed the appellant's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.

Law and Regulations

Under 38 U.S.C.A. § 1922(a), an application for RH Insurance 
is considered timely if filed within two years from the date 
of service connection of a disability that is at least 10 
percent disabling.  The appellant does not claim, and the 
record does not indicate, that the Veteran applied for RH 
insurance during his lifetime.  However, under 38 U.S.C.A. § 
1922( b), a person otherwise qualified for RH insurance who 
did not apply for such insurance will be deemed to have 
applied for and been granted such insurance if he is shown by 
the evidence to have been mentally incompetent from a 
service- connected disability: (a) during any part of the 
two-year period from the date of service connection, (b) 
remained continuously so mentally incompetent until the date 
of death, and (c) died before appointment of a guardian or 
within two years after the appointment of a guardian.



Factual Background and Analysis

Initially, it must be noted that this fact is not in dispute: 
the Veteran did not file a claim for RH insurance during his 
lifetime, and therefore a timely application was not 
submitted.  See 38 U.S.C.A. § 1922(a).  The last rating 
decision that awarded the Veteran service connection for a 
disability was signed on August 14, 2002, when he was awarded 
service connection for adult-onset diabetes.  The Veteran was 
notified of that determination that same month.  The 
appellant submitted a request for RH insurance in 
January 2006.  Hence, the date of receipt of claim for 
insurance benefits was clearly outside of the requisite two-
year period for a timely application.  Id.

By way of background, the Veteran died in November 2005.  The 
appellant filed a claim for dependency and indemnity 
compensation in December 2005, asserting that the Veteran's 
death was related to a service-connected disability.  The 
claim was granted by the RO in a January 2006 decision.

The appellant stated in August 2006 that the Veteran would 
have filed for service connection for residual problems 
caused by his service-connected diabetes had he been 
competent.  She asserted that the Veteran was not competent 
and could not file for the problems that were caused or 
aggravated by his diabetes.  The appellant indicated that RH 
should be granted because the Veteran was incompetent due to 
a disability that would have been service connected had the 
Veteran been competent enough to submit a claim.

Thus, the appellant is claiming entitlement to RH insurance 
because of the Veteran's mental incompetence.  Unfortunately, 
there is no competent evidence that indicates the Veteran was 
mentally incompetent, as that term is defined by the 
applicable regulations, from a service-connected disability 
or otherwise, at any time.

38 C.F.R. § 3.353(a) defines a mentally incompetent person as 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  
Moreover, rating agencies have the sole authority to make 
official determinations of competency and incompetency for 
purposes of insurance.  A rating agency cannot make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities, and where a reasonable doubt arises as to the 
Veteran's competency or incompetency, it is resolved in favor 
of competency.  38 C.F.R. § 3.353(b)(1),(c),(d) (2008).

Medical records from R.T.F., M.D. dated in October 2005 
describe the Veteran as follows; "a pleasant 61 y/o W/M who 
comes in for F/u of multiple things. (October 3, 2005); " a 
pleasant gentleman who comes in to F/u"  (October 5, 2005); 
"Pleasant 61 y/o male with worsening symptoms of fatigue." 
)(October 10, 2005); "Patient called stating he was just 
discharged from the hospital and is concerned about his 
insulin use.". . . "He feel otherwise good."  (October 19, 
2005).

Unsigned private medical correspondence from W.R.O., M.D., 
F.A.C.S., dated January 2006 (approximately seven weeks after 
the Veteran's death), stated that the Veteran underwent 
pancreatic surgical resection on October 25, 2005.  Dr. O. 
said that following the Veteran had multiple complications 
and was unable to attend to his personal affairs due to his 
altered mental status.  The letter indicates that the Veteran 
did not have an opportunity to apply for Veterans 
Administration Life Insurance benefits which he otherwise 
would have done if his mental condition would have warranted.

The records from R.T.F., M.D. document physical observation 
of the Veteran's demeanor on several days in October 2005.  
At no time did the physician describe the Veteran as having 
an altered mental status.  In fact, the Veteran's telephone 
call on October 19, 2005 concerning his insulin use would 
appear to indicate that the Veteran had sufficient mental 
capacity show concern about the proper use of his 
medications.  Unfortunately, the January 2006 letter from Dr. 
O. does not indicate that the Veteran lacked the mental 
capacity to contract or to manage his own affairs, including 
disbursement of funds without limitation.  Therefore, the 
Board finds that the January 2006 letter does not provide a 
definite expression regarding the question of the Veteran's 
competency by a responsible medical authority, and as such, 
reasonable doubt is resolved in favor of the Veteran's 
competency.  38 C.F.R. § 3.353(b)(1),(c),(d) (2008)

The Board has carefully considered the appellant's statements 
regarding the Veteran and finds them to provide competent 
evidence regarding what she experienced through her own 
senses.  The appellant can attest to factual matters of which 
she had first-hand knowledge, e.g., personally taking the 
Veteran to the hospital.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her own statements regarding the Veteran's 
competency are not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
appellant is competent to report what comes to her through 
her senses, she does not have medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  Therefore, she cannot 
provide a competent medical opinion regarding competency.

There is no finding of incompetency by any physician or the 
RO in the claims file.  There is thus no evidence that the 
Veteran was incompetent as that term is defined by the 
applicable regulations.

In sum, the evidence reflects that the Veteran was not at any 
time mentally incompetent from a service-connected disability 
or otherwise as defined by the regulations.  Accordingly, the 
Veteran may not be deemed to have applied for and been 
granted such insurance.  Consequently, his failure to apply 
for RH insurance during an applicable two-year period, or at 
any time thereafter, rendered him, and renders the appellant, 
ineligible for RH insurance.

Accordingly, the preponderance of the evidence is against the 
appellant's claim, and the claim for RH insurance under 38 
U.S.C.A. §§ 1922 must be denied.


ORDER

Entitlement to Gratuitous Service Disabled Veterans Insurance 
(RH) under the provisions of 38 U.S.C. § 1922 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


